Name: Council Regulation (EEC) No 3635/85 of 17 December 1985 amending Regulation (EEC) No 2617/80 instituting a specific Community regional development measure contributing to overcoming constraints on the development of new economic activities in certain zones adversely affected by restructuring of the shipbuilding industry
 Type: Regulation
 Subject Matter: industrial structures and policy;  regions and regional policy;  mechanical engineering
 Date Published: nan

 No L 350/8 Official Journal of the European Communities 27. 12. 85 COUNCIL REGULATION (EEC) No 3635/85 of 17 December 1985 amending Regulation (EEC) No 2617/80 instituting a specific Community regional development measure contributing to overcoming constraints on the development of new economic activities in certain zones adversely affected by restructuring of the shipbuilding industry programmes relating to certin zones, one of which is situ ­ ated in the Federal Republic of Germany, and has at the same time decided to allocate appropriations to those programmes ; Whereas the worsening problems in the shipbuilding industry require that the specific measure be extended to certain zones in France and Italy as well as to other zones in the Federal Republic of Germany, which are charac ­ terized by a high dependency on the shipbuilding sector and by major job losses in this industry in recent years ; whereas this development is likely to lead to a deteriora ­ tion of an already difficult socio-economic situation in those zones ; Whereas the Member States concerned have provided the Commission with information relating to regional problems which might be the subject of a specific measure ; Whereas additional financial resources are required to implement the specific measure as extended ; Whereas it is necessary for the Federal Republic of Germany to submit to the Commission an adapted special programme and for the French Republic and the Italian Republic to submit to the Commission a special programme in accordance with Regulation (EEC) No 2617/80, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3634/85 of 17 December 1985 on the establishment of specific Community regional development measures in 1985 (') and in particular Article 1 thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Parli ­ ament (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas Article 48 of Council Regulation (EEC) No 1787/84 of 19 June 1984 on the European Regional Development Fund (5) provides that, subject to the appli ­ cation of Article 45 of the said Regulation, Regulation (EEC) No 724/75 (6), including Title III relating to specific Community measures, is repealed ; whereas, however, Article 1 of Regulation (EEC)- No 3634/85 provides that the Council may, until 31 December 1985, in accordance with Article 13 of Regulation (EEC) No 724/75, institute specific Community measures on the basis of proposals submitted by the Commission before 31 December 1984 ; Whereas the said Article 13 provides for participation by the Fund in financing specific Community regional deve ­ lopment measures which are in particular linked to Community policies and to measures adopted by the Community, in order to take better account of their regi ­ onal dimension or to reduce their regional consequences ; Whereas, pursuant to that Article, the Council adopted on 7 October 1980 an initial series of Regulations instituting specific Community regional development measurs and, in particular, Regulation (EEC) No 2617/80 Q as amended by Regulation (EEC) No 217/84 (8), which insti ­ tuted a measure hereinafter referred to as a 'specific measure' ; Whereas pursuant to that Regulation and in particular Article 3 thereof, the Commission has approved special HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 2617/80 shall be replaced by the following : ' Article2 1 . The specific measure shall apply to zones which in principle meet the following criteria : (a) a minimum number of jobs in the shipbuilding industry ; (b) industrial employment dependent in large measure on the shipbuilding industry ; (c) major job losses in the shipbuilding industry in recent years ; (d) the social and economic situation in the region in which the zone concerned is situated. This situa ­ tion shall be assessed on the basis of the per capita gross domestic product and structural unemploy ­ ment ; (e) eligibility of the zone concerned for a national regional aid scheme. (') See page 6 of this Official Journal . ft OJ No C 70, 18 . 3 . 1985, p. 1 , and OJ No C 258 , 10 . 10 . 1985, p. 7. (3) OJ No C 229, 9 . 9 . 1985, p. 135. -,(4) Opinion delivered on 25/26 September 1985 (not yet pu ­ blished in the Official Journal). 0 OJ No L 169, 28 . 6 . 1984, p. 1 . (6) OJ No L 73, 21 . 3 . 1975, p. 1 . O OJ No L 271 , 15 . 10 . 1980, p. 16. (8) OJ No L 27, 31 . 1 . 1984, p. 15. 27. 12. 85 Official Journal of the European Communities No L 350/9 2. The zones complying with the criteria referred to in paragraph 1 shall be the following : (a) in the United Kingdom : the Strathclyde region, the counties of Cleveland, Tyne and Wear and Merseyside, and the Belfast urban area ; (b) in the Federal Republic of Germany : the Arbeits ­ marktregionen of Liibeck-Ostholstein and Bremen-Bremerhaven ; (c) in France : the zones covered by national regional aid schemes in the departements of Loire Atlan ­ tique and Var, including the canton of La Ciotat in the departement of Bouches-du-Rhone ; (d) in Italy : the provinces of Gorizia, Trieste and Palermo, as well as the province of Genova with the exception of the non-aided zone adjoining the province of Piacenza.' Article 2 The following paragraph shall be added to Article 3 of Regulation (EEC) No 2617/80 : '9 . Member States shall take the measures necessary to make potential beneficiaries and the various sectors of industry aware of the possibilities offered by the special programme and to inform the public by the most appropriate means of the role played by the Community.' Article 3 1 . The Federal Republic of Germany shall adapt the special programme referred to in Article 3 of Regulation (EEC) No 2617/80 in accordance with the amendments set out in Article 1 of this Regulation . 2. The adapted special programme shall be approved by the Commission in accordance with Article 3 (6) of Regulation (EEC) No 2617/80 . 3 . Without prejudice to Article 5 (4) of Regulation (EEC) No 2617/80, the amount of the Fund's assistance to the special programme as adapted may not exceed the amount fixed by the Commission at the time of approval of the programme. Article 4 The duration of the special programmes to be submitted by the French Republic and the Italian Republic shall be five years from the sixtieth day following that of the entry into force of this Regulation . The duration of the adapted special programme referred to in Article 3 shall be extended for the same period . Article 5 Expenditure arising from the special programme thus adapted and from the special programmes to be submitted by the French Republic and the Italian Republic and which is incurred from the date of entry into force of this Regulation, shall be eligible . Article 6 This Regulation shall enter into force on the day follo ­ wing that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1985 . For the Council The President I.F. POOS